Citation Nr: 0921315	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for onychomycosis of 
the hands and feet, currently evaluated at 30 percent 
disabling.

2.  Entitlement to service connection for a back condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bipolar disorder, claimed as adjustment disorder, personality 
disorder, anti-social traits, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 
1982, and from December 1987 to February 1990.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).

The Veteran testified at a Travel Board hearing in April 2008 
before the undersigned.  During the hearing, the Veteran 
stated that his onychomycosis prevented him from working, 
specifically in his prior occupation of construction.  The 
Veteran has therefore raised a claim for total disability 
rating for compensation based on individual unemployability 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
issue of entitlement to TDIU is hereby REFERRED to the RO for 
initial development and consideration.

The Board notes that the Veteran had also appealed a decision 
denying service connection for a dental condition, but 
subsequently withdrew the claim.

The issues of service connection for a back disability and 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bipolar 
disorder, claimed as adjustment disorder, personality 
disorder, anti-social traits, and depression, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The Veteran's onychomycosis more closely approximates 
dermatitis or eczema that requires constant or near-
continuous systematic therapy, such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.


CONCLUSION OF LAW

The criteria for a 60 percent schedular rating for the 
Veteran's service-connected onychomycosis are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The letter did not advise the Veteran of the 
criteria for establishing an effective date and disability 
rating.

An additional letter was sent to the Veteran in March 2006.  
This letter notified the Veteran of the criteria and evidence 
considered when determining a disability rating and effective 
date.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the March 
2006 letter that addressed the criteria for establishing a 
disability rating and effective date.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the claim was then readjudicated by way of an SSOC in March 
2009 after the notice was provided.  For these reasons, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The September 2004 letter notified the Veteran that he must 
submit medical evidence that showed his onychomycosis had 
increased in severity.  There was no reference, however, to 
the effect of the condition's worsening on the Veteran's 
employment and daily life, or to the diagnostic criteria for 
establishing a higher rating for his service-connected 
onychomycosis.

In this case, however, the Board finds that the notice error 
did not affect the essential fairness of the adjudication.  
With regard to the effect of the condition's worsening on the 
Veteran's employment, the Veteran testified during his April 
2008 hearing that his condition rendered him unable to work 
at his job in construction.  With respect to its effect on 
his daily life, the Veteran testified that he could no longer 
wear gloves or pick up coins off a table, and that he was 
forced to move to a warmer climate.  He also submitted a lay 
statement from his spouse in which she stated that he has 
difficulty with everyday tasks.  Thus, as the Board finds the 
Veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice of this element is not 
prejudicial.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Veteran was examined by VA on two occasions 
during the pendency of this appeal, and was provided with the 
appropriate rating criteria in an SOC promulgated in August 
2005.  The claim was readjudicated, and an SSOC was 
promulgated in March 2008.  As noted above, issuance of fully 
compliant notice, followed by readjudication of the claim, 
cures inadequate notice.  See Mayfield, supra.

The Veteran's service treatment records, VA treatment 
records, VA examination reports, VA vocational rehabilitation 
decision, Social Security Administration decision and lay 
statements have been associated with the claims file.  There 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008). 
 
Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.
 
If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3. 
 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2008).  However, if a 
veteran has separate and distinct manifestations attributable 
to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The Veteran's onychomycosis  is rated by analogy at 30 
percent disabling under Diagnostic Code (DC) 7806.  

A 30 percent rating is assigned when dermatitis or eczema 
affects 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

A 60 percent rating is the maximum available under DC 7806, 
and is assigned when dermatitis or eczema affects more than 
40 percent of the entire body, or more than 40 percent of 
exposed areas; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required during the past 12-month period.  Id.

The Veteran underwent a VA examination in March 2003.  The 
claims file was reviewed by the examiner, and indicated that 
the Veteran had his toenails removed on or before April 2001.  
Some of these toenails had partially grown back.  The Veteran 
stated that the area of the nail bed was tender.  He wore 
larger-sized shoes to decrease the level of pain, and wore 
steel-toed boots in winter to protect his toes.  The Veteran 
also had his right hand fingernails removed in October 2001.  
However, they grew back within 4 months and had recurrent 
evidence of fungal infection.  Records also indicated the 
Veteran had tinea manus, and he indicated that his hands 
crack, scale and bleed.  He had pain in his hands when he 
tried to grip objects or write.  The Veteran reported that 
employers were hesitant to hire him, as he may need to have 
more surgery to remove his nails.  On physical examination, 
the hands exhibited diffuse palmar surface thickened scales 
and diffuse erythema.  The creases of the hands showed white 
scales.  All ten fingernails showed significant thickened, 
dysmorphic yellow nail changes.  Examination of the feet 
revealed absent great toenails with normal nail beds.  The 
other toenails had partially regrown, with the larger stubs 
showing some dysmorphia.  The plantar surface of the feet 
shoed significant erythema and thickened yellow and white 
scales.  There were bilateral calluses on the medial aspect 
of the great toes bilaterally.  The Veteran was able to carry 
a backpack and walked without a noticeable limp.

The Veteran underwent an additional VA examination in April 
2004.  The claims file was not available for review.  The 
Veteran reported ongoing difficulty with the nails of his 
hands and feet since 1982.  He reported no malignant 
neoplasms of the skin, but had constant dry, cracked, scaly, 
and frequently painful hands and fingers.

On physical examination, the Veteran walked with a normal 
gait and without an ambulatory aid.  Examination of the feet 
found all toenails to be absent, except for the little 
toenail on the left foot and the fifth digit toenail on the 
right foot.  Both nails were somewhat hypertrophic.  Plantar 
surface of the feet was quite dry.  There was a moccasin 
distribution erythema and prominent desquamation bilaterally, 
as well as thick callous tissue on the plantar surface over 
both heels, the medial region of the great toes, and the 
plantar surface of the first metatarsal phalangeal joint 
junction bilaterally.  All fingernails were hypertrophic and 
had an increased white and dystrophic appearance.  The thumb 
nail and index finger nail were especially dystrophic.  The 
dorsa of both hands were quite dry.  The palmar aspect of 
both hands was dry and had a erythematous appearance, with 
multiple white fissures over the hands bilaterally.  The 
Veteran stated during the examination that his hands and 
particularly his distal fingers were tender to the touch.

The Veteran also sought treatment for his condition in April 
2004.  He presented with painful, thickened, dystrophic 
fingernails.  He requested removal of all his fingernails.  
The treating physician noted that the Veteran was not a 
candidate for the usual treatment, oral antifungals, due to 
his chronic active liver disease.  She also noted that 
topical medications were not effective.

The Veteran's wife submitted a statement dated May 2004 in 
support of the Veteran's claim.  With respect to the 
Veteran's current symptoms, she stated that the Veteran's 
hands were swollen and severely cracked, and that his nails 
were thickened and discolored.  Lotions and creams did not 
improve his condition.  She described his pain as throbbing 
and continuous.

The Veteran was seen again in July 2004.  He described the 
pain in his hands and fingers as being stinging and 
continuous, and rated the level of pain as 7/10.  He 
described the pain in his feet as throbbing and intermittent, 
and rated the level of pain as 3/10.

VA treatment records reflect an additional visit in January 
2005.  He presented with thickening and discoloration of all 
ten fingernails and requested removal of his fingernails.  
The Veteran was scheduled for a nail bed ablation for April 
2005, but the operation was cancelled shortly beforehand due 
to the Veteran testing positive during a drug screening.

The Veteran sought additional treatment in February 2008.  He 
requested clippers, as well as something to cover his nails 
so that they do not get caught on items.  On physical 
examination, his fingernails showed yellow and brown 
thickening, and were separated from the nail bed.

The Veteran also testified during an April 2008 Travel Board 
hearing.  The Veteran reported constant pain, drying and 
cracking of the hands, and thickening nails.  He stated that 
could not pick up coins off a table, and was unable to work 
in construction.  He also testified that he was not taking 
any medications, and that previous pill treatments were 
discontinued due to the effect on his liver.

Private treatment records indicate the Veteran had the nails 
on his right hand excised in December 2008.

Based on the evidence of record, the Veteran does not 
specifically meet the criteria for a higher rating under DC 
7806.  There is no indication that his onychomycosis affects 
more than 40 percent of his body or exposed areas, and there 
is no indication of constant or near-constant systemic 
therapy during a 12-month period.  However, the evidence does 
indicate that topical treatments have not been effective in 
treating the Veteran's condition, and that the Veteran cannot 
receive oral antifungal medication due to his chronic liver 
condition.  The evidence further shows that several surgical 
treatments for the nails have provided only incomplete or 
temporary relief.  The Board therefore finds that the 
disability picture presented by the Veteran's onychomycosis 
more nearly approximates the criteria required for a higher 
60 percent rating.  See 38 C.F.R. § 4.7.

The Board also notes that Diagnostic Codes 7806 through 7833 
apply to skin disabilities.  The other Diagnostic Codes that 
provide an evaluation higher than 30 percent for skin 
disabilities are evaluated under essentially the same 
criteria as in DC 7806, therefore evaluating the Veteran's 
onychomycosis under these Diagnostic Codes would confer no 
benefit.  Similarly, evaluation under Diagnostic Codes 7801 
through 7804 would confer no benefit to the Veteran as these 
codes do not provide for a rating higher than 60 percent.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 60 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  A decision by 
the Social Security Administration (SSA) dated July 27, 2001 
found that the Veteran had not engaged in substantial gainful 
activity since December 1999.  However, in awarding 
disability benefits, the SSA found that, in addition to his 
onychomycosis, the Veteran's depression and substance abuse 
symptoms also limited his capacity to perform gainful 
activity.  Similarly, the Veteran's vocational rehabilitation 
records include a letter dated June 2003 indicating  that he 
was not a candidate for vocational rehabilitation because his 
health was not sufficiently stable.  However, the letter did 
not specify whether that was due to the Veteran's 
onychomycosis or his other nonservice-connected disabilities.  
Additionally, the Board also notes VA treatment records dated 
January 2005 indicate the Veteran reported working in 
construction, doing asphalt.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.




ORDER

An increased disability rating of 60 percent for 
onychomycosis is granted, subject to the regulations 
governing the award of monetary benefits.


REMAND

The Board finds that additional development is necessary with 
respect to the Veteran's claims of service connection for a 
back disability and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bipolar disorder, claimed as adjustment 
disorder, personality disorder, anti-social traits, and 
depression.

New and Material Evidence for Bipolar Disorder

Historically, in a June 2003 rating decision, the Veteran was 
denied service connection for depression with bipolar 
disorder.  This claim was denied because there was no 
evidence of the condition in service or within one year of 
separation from active duty.

The Court issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in each case.

The Veteran received notice letters in February 2003 and 
March 2004.  These letters notified the Veteran that new and 
material evidence must be submitted to reopen his claim, and 
he was notified of what constituted "new" and "material" 
evidence.  However, neither letter informed the Veteran of 
the basis of the prior denial.

Although the RO reopened the claim and has adjudicated the 
issue of entitlement to service connection on the merits in a 
July 2004 rating decision, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In this case, the Veteran has submitted no evidence to 
suggest that his bipolar disorder was incurred in or 
otherwise etiologically related to active service.  As noted, 
however, the Veteran was not notified of the basis for the 
prior denial of service connection.  In order to fairly 
adjudicate the Veteran's claim, the Board finds that 
additional notice must be provided.

Additional Records

The Veteran served on active duty from July 1982 to December 
1982, and from December 1987 to February 1990.  Service 
treatment records prior to 1987 have not been associated with 
the claims file.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds that 
an attempt to secure the Veteran's service treatment records 
should be made before the Veteran's claim is adjudicated.

The Veteran also submitted a decision rendered by the SSA 
awarding disability benefits.  The SSA relied not only on VA 
treatment records, but also on physical and psychological 
evaluations conducted at the request of the Nebraska 
Disability Determination Services (DDS).  These records may 
provide additional information regarding the Veteran's back 
disability and mental disability.  Therefore, attempts should 
be made to associate them with the case file.

Finally, during his hearing, the Veteran testified that he 
received treatment at the VA medical center in Phoenix, 
Arizona in either 1990 or 1991 for both his back and his 
mental condition.  These treatment records have not been 
associated with the claims file.  Therefore, attempts should 
be made to do so.

Accordingly, the case is REMANDED for the following action:

1.   Please attempt to obtain service 
treatment records for the Veteran's period 
of service prior to December 1987.  If the 
RO is unable to obtain these records, all 
efforts to do so should be noted.

2.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
bipolar disorder, claimed as adjustment 
disorder, personality disorder, anti-
social traits, and depression, including a 
description of the basis of the prior June 
2003 denial, and including an explanation 
as to what constitutes "new" and 
"material" evidence in his case, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

3.  Please obtain records of the physical 
and psychological examinations conducted 
in May 2000 at the request of Nebraska 
DDS, as identified in the Veteran's July 
2001 SSA Decision.  If the RO is unable to 
locate these records, all attempts to do 
so should be noted.

4.  Please obtain records of the Veteran's 
treatment at the Phoenix, Arizona VA 
medical center during the years of 1990 
and 1991.  If the RO is unable to locate 
these records, all attempts to do so 
should be noted.

5.  After the above is complete, 
readjudicate the Veteran's claim of 
service connection for a back disability.  
Also readjudicate whether new and material 
evidence has been submitted sufficient to 
reopen a claim for service connection for 
bipolar disorder.  If so, adjudicate 
whether service connection is warranted.  
If the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
allow them the opportunity to respond 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


